Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court, dated March 24, 1997 (People v Ellison, 237 AD2d 531 [1997]), affirming a sentence of the Supreme Court, Kings County, imposed May 24, 1995, on the ground of ineffective assistance of appellate counsel. By decision and order on motion of this Court dated August 4, 2003 [307 AD2d 933 (2003)], the appellant was granted leave to serve and file a brief on the issue of whether the Supreme Court, Kings County, improperly denied his motion to withdraw his plea of guilty, and the coram nobis application was held in abeyance in the interim. The parties have now filed their respective briefs.
Ordered that the application is denied.
The appellant has failed to establish that he was denied effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). The appellant contends that former appellate counsel was ineffective for failing to argue that the Supreme Court erred in denying his motion to withdraw his plea of guilty without holding a hearing. However, the record demonstrated that the defendant knowingly, voluntarily, and intelligently pleaded guilty (see People v Alexander, 97 NY2d 482 [2002]; People v Harris, 61 NY2d 9 [1983]; People v Leggio, 305 AD2d 518 [2003]; People v Telfair, 299 AD2d 429 [2002]). Furthermore, the court conducted an adequate inquiry into the defendant’s unsubstantiated assertions of innocence and coercion, which were contradicted by the record and insufficient to warrant vacatur of the plea (see People v Guerrero, 307 AD2d 935 [2003]; People v Solis, 302 AD2d 542 [2003]; People v Telfair, supra; People v Eschenberg, 275 AD2d 719 [2000]; People v Earnshaw, 262 AD2d 579 [1999]). Florio, J.P., Krausman, Fisher and Lifson, JJ., concur.